Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “enhance” in claims 1, 2, 8, 9, 15, and 16 is a relative term which renders each claim indefinite.  The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “enhance” is purely subjective.

Claims 2, 9 and 16 each recites the limitation “the experiential state of the second user.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of an “experiential state of the second user.”

Claim 4 recites the limitation “the second user.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second user.”

Claims 4, 11 and 18 each recites the limitation “the experiential state of the first user.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of an “experiential state of the first user.”

Claims 7 and 14 each recites the limitation “the experiential states of the one or more additional individuals.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of “experiential states of the one or more additional individuals.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panesar et al (US 2020/0155947 A1).

Regarding claim 1, Panesar discloses a processor-implemented [e.g., via Fig. 1: 20] method for customizing a mixed-reality experience [e.g., via Fig. 1: 53] based on an experiential state [e.g., Paragraph 25: gameplay] of at least one user [e.g., via Fig. 1: 60], the method comprising: 
modeling the experiential state of the at least one user participating in the mixed-reality experience (e.g., see Paragraphs 13, 28-29; Fig. 2: s110); 
modeling one or more relationships between the experiential state of the at least one user and one or more physical or virtual experience parameters [e.g., Paragraph 32: levels of success and failure] comprising the mixed-reality experience (e.g., see Paragraphs 30-35; Fig. 2: s120); 
based on the one or more modeled relationships, predicting one or more alterations to the one or more physical or virtual experience parameters to enhance the experiential state of the at least one user (e.g., see Paragraphs 36-58; Fig. 2: s132, s134, s136); and 
operating a mixed reality system [e.g., Fig. 1] to perform one or more remedial actions to execute the one or more predicted alterations (e.g., see Paragraphs 59-62; Fig. 2: s138).

Regarding claim 2, Panesar discloses the at least one user comprises at least a first user [e.g., Paragraphs 30-33: current user] and a second user [e.g., Paragraphs 30-33: other/next user(s)], and wherein the one or more alterations to the physical or virtual experience parameters of the mixed reality experience of the first user are predicted to enhance the experiential state of the second user (e.g., see Paragraphs 68, 117-136).

Regarding claim 4, Panesar discloses at least one of the remedial actions comprises communicating with the second user based on the experiential state of the first user (e.g., see Paragraphs 25-26, 39-77).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Panesar discloses a computer system [e.g., Fig. 1] comprising: 
one or more processors [e.g., Fig. 1: 20], 
one or more computer-readable memories [e.g., Fig. 1: 22, 36, 36A, 37], 
one or more computer-readable tangible storage medium [e.g., Fig. 1: 22, 36, 36A, 37], and 
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing the method (e.g., see Paragraphs 24, 130-137).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claims 1 and 8; furthermore, Panesar discloses a computer program product comprising: 
one or more computer-readable tangible storage medium [e.g., Fig. 1: 22, 36, 36A, 37] and 
program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform the method (e.g., see Paragraphs 24, 130-137).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 2.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panesar et al (US 2020/0155947 A1) in view of Chandrasekaran et al (US 2017/0296929 A1).

Regarding claim 3, Panesar does not appear to expressly disclose a second user is in a queue, as instantly claimed.
However, Chandrasekaran discloses the at least one user comprises at least a first user [e.g., Fig. 5: 501] and a second user [e.g., Fig. 5: friend(s)], and 
wherein the first user is immersed in the mixed-reality experience [e.g., Paragraph 7: virtual reality game] and the second user is in a queue [e.g., Fig. 5: 502-504] to join the mixed-reality experience (e.g., see Paragraphs 44-51).
Panesar and Chandrasekaran are analogous art because they are from the shared inventive field of mixed reality experiences.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Chandrasekaran’s queue with Panesar’s mixed reality system, so as to guarantee quality of service.

Regarding claim 5, Chandrasekaran discloses the experiential state of the at least one user is modeled based on determining that the at least one user is immersed in the mixed-reality experience or is in a queue to join the mixed reality experience (e.g., see Paragraph 43).

Regarding claim 6, Chandrasekaran discloses the remedial actions comprise identifying and pre-categorizing one or more individuals comprising a queue to join the mixed-reality experience (e.g., see Paragraphs 36, 43, 46, 56).

Regarding claim 7, Chandrasekaran discloses responsive to determining that a number of individuals comprising a queue to join the mixed-reality experience falls below a threshold [e.g., Paragraph 29: min/max number of invites], 
requesting that one or more additional individuals join the queue based on the experiential states of the one or more additional individuals (e.g., see Paragraph 29, 36, 43, 46, 56).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 12 , this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to mixed-reality experiences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
1 July 2022